honorable Jules Damiani, Jr.          Opinion No. M- 661
Criminal District Attorney
Galveston County Courthouse           Re:    Whether a county may make
Galveston, Texas 77550                       grants of public funds to
                                             a religious charitable
Dear Mr. Damiani:                            institution.
          Your request      for   an opinion of the above subject
matter asks:
          "Whether or not Galveston County can make
     a grant of public funds to Saint Vincent's
     House which is a religious charitable insti-
     tution.n
                Section 50 of Article III of the Constitution of
Texas   reads    :
                "The Legislature shall have no power to
     give or to lend, or to authorize the giving or
     lending, of the credit of the State in aid of,
     or to any person, association or corporation,
     whether municipal or other, or to pledge the
     credit of the State in any manner whatsoever,
     for the payment of the liabilities, present
     or prospective, of any individual, association
     of individuals, municipal or other corpora~tion
     whatsoever."
          Section 51 of Article III of the Constitution of
Texas provides, in part:
             "The Legislature shall have.no power to
        make any grant or authorize the making of any
        grant of public moneys to any individual, as-
        sociation of individuals, municipal or other
        corporations whatsoever; . D ."
           Section 52 of Article III of the Constitution of
Texas provides, in part:

                                    -3160-
non.   Jules Damiani, Jr., Page 2         (M-661)


            "The Legislature shall have no power to
       authorize any county, city, town or other politi-
       cal corporation or subdivision of the State to
       lend its credit or to grant public money or
       thing of value in aid of, or to any individual,
       association or corporation whatsoever, or to
       become a stockholder in such corporation, as-
       sociation or company; . . .I
          Section 3 of Article VIII df the Constitution of
Texas reads:
            "Taxes shall be levied and collected by
       general laws and for public purposes only."
            Section 3 of Article XI of the Constitution of Texas
provides:
            "No county, city or other municipal corpora-
       tion shall hereafter become a subscriber to the
       capital of any private corporation or association,
       or make any appropriation or donation to the same,
       or in anywise loan its credit; but this shall not
       be construed to in any way affect any obligation
       heretofore undertaken pursuant to law."
          Section 6(a) of Article XVI of the Constitution of
Texas reads:
            "No appropriation for private or individual
       purposes shall be made, unless authorized by this
       Constitution. A regular statement, under oath,
       and on account of the receipts and expenditures
       of all public money shall be published annually,
       in such manner as shall be prescribed by law."
          In Attorney General's Opinion O-5563 (1943) it was
held that the above quoted constitutional provisions* did not
allow Travis County to contribute moneys monthly for the support
of the Altheim, the Settlement Club and the Childrene' Home, all
private charitable institutions. We quote from Attorney General's


*The amendment of Article XVI in 1966, subsequent to Opinion
O-5563, did not alter the substantive portion of that Article
which is applicable to the question now before us.

                               -3161-
Hon. Jules Damiani, Jr., page 3         (M-661)


Opinion O-5563 as follows:
          "In Opinion No. O-1001 this department held
     that under the Articles of the Constitution re-
     ferred to, a county has no authority to make
     donations to the Tuberculosis Association, the
     American Red Cross or other private charitable
     organization; and reference was made in the
     opinion to conference Opinion NO. 2662 of this
     department, dated February ;, 1927, 1926-1928
     Attorney General's Report, page 390, et seq.,
     holding that,the commissioners' court has no
     authority to appropriate public funds to
     charitable institutions managed and controlled
     by private individuals.
          "We still adhere to the views expressed in
     those opinions and we must, therefore, advise
     you that, under the Constitution of Texas, Travis
     County may not make the donations which were the
     subject of your opinion requests."
          Likewise it was held in Attorney General's Opinion
o-7197 (19463:
          "Conference Opinion No, ,2662 of this de-
     partment, dated February 4, 1927, book 62, page
     46, Reports and Opinions of the Attorney General,
     1926-1928, and followed in numerous opinions,
     among which are Opinions No. O-1001 approved
     December 13, 1939, and O-5563 approved September
     17, 1943, held that the commissioners' court
     has no authority to appropriate or donate
     public funds to charitable institutions, operated
     and managed or controlled by private individuals.
          "In view of the foregoing authorities, you
     are respectfully advised that in the opinion of
     this department the Commissioners' Court is with-
     out legal authority to donate county funds to the
     building within the county of a privately chartered
     co-operative hospital,"
          In view of the foregoing you are advised that Galveston
County has no authority to make a grant of public funds to a
religious charitable institution,


                             -3162-
                                                            .




Hon. Jules Damiani, Jr., Page 4               (M-661)


                         SUMMARY
          A county   ha8 no authority     to make a grant
     of public funds to a religious charitable in-
     stitution.



                                 I
                                               C. MARTIN

Prepared by Cohn Reeves
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Dyer Moore
Brandon Bickett
Roger Tyler
Rex White
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                                 -3163-